ORDER DISMISSING APPEAL
BROZMAN, Bankruptcy Judge.
This appeal was filed by the Debtor. Because he has failed to (i) perfect his appeal, (ii) respond to the Appellee’s motion to dismiss his appeal (“Motion”), and (in) demonstrate that he has standing to appeal, see Lee v. Board of Governors, 118 F.3d 905, 910 (2d Cir.1997) (“the party invoking the authority of the court bears the burden of proof on the issue of standing”(quoting Worth v. Seldin, 422 U.S. 490, 501-02, 95 S.Ct. 2197, 2206-07, *62545 L.Ed.2d 343 (1975))), Appellee’s Motion is hereby granted.
IT IS SO ORDERED.